If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 22, 2022
               Plaintiff-Appellee,

v                                                                    No. 359585
                                                                     Wayne Circuit Court
PORTIA DENISE SLOSS,                                                 LC No. 19-001768-01-FC

               Defendant-Appellant.


Before: GLEICHER, C.J., and MARKEY and PATEL, JJ.

PER CURIAM.

        Defendant argues that there was insufficient evidence to support her bench trial convictions
for (1) intentional discharge of a firearm at a building, MCL 750.234b, and (2) possession of a
firearm during the commission of a felony, MCL 750.227b. Defendant does not dispute that a
crime occurred. But she maintains that she was not the perpetrator. Defendant’s challenges are
related to the credibility of the witnesses’ testimony, which is a matter of weight, not sufficiency.
We “will not interfere with the [trier of fact’s] determinations regarding the weight of the evidence
and the credibility of the witnesses.” People v Unger (On Remand), 278 Mich App 210, 222; 749
NW2d 272 (2008). We affirm.

                                        I. BACKGROUND

        In the early morning hours of September 22, 2018, shots were fired outside of Catrena
Thomas’ home on two separate occasions. At approximately 5:30 a.m., Catrena and her niece,
Raven Faulks, awoke to the sound of 3 gunshots outside of the residence. Catrena looked out of
her second-floor bedroom window and saw a gray car speeding down the street, but she was unable
to see the vehicle’s occupants or identify the direction of the shots that she heard. Raven did not
see the vehicle or the shooter. Because the women did not think that the shots were fired at the
residence, they did not contact the police at that time.

        Two hours later, at approximately 7:30 a.m., Catrena and Raven heard 5-6 gunshots outside
of the home. Catrena looked out of her upstairs bedroom window and saw what appeared to be the
same gray vehicle that she saw at 5:30 a.m. Catrena observed the vehicle stopped in front of her
home for a couple of seconds before it sped off. During those one to two seconds, Catrena saw


                                                -1-
defendant’s face and saw defendant fire a black handgun from the passenger window. Catrena
yelled out her bedroom window, “Portia, I know it’s you and I’m calling the police now!” When
Raven heard Catrena yell to the shooter, she ran into Catrena’s bedroom and looked out of the
window. Raven saw defendant’s face as she leaned out of the car’s passenger window and fired at
least two shots towards the house. Both women maintained that their views were unobstructed.
And they were both certain that defendant was the person who was shooting from the vehicle.

        Raven and defendant have known each other for over a decade. Catrena maintained that
she knew defendant through Raven and, in the two years prior to the shooting, she had seen
defendant five or six times at social events. But defendant denied ever meeting Catrena. At the
time of the shooting, there had been an ongoing feud between the two families. The feud intensified
when Catrena’s daughter allegedly ran over defendant’s sister a few hours before the shooting
incident.

       Defendant denied any involvement with the shooting. She claimed that she was at the
hospital with her sister when the first shooting occurred and that she was at her mother’s house
when the second shooting occurred.

       Defendant was convicted of discharge of a weapon at a building and felony firearm.1 She
was sentenced to a single day of probation for discharge of a firearm at a building and two years’
imprisonment for the felony firearm offense. This appeal followed.

                                 II. STANDARD OF REVIEW

        “Generally, we review a challenge to the sufficiency of the evidence in a bench trial de
novo and in a light most favorable to the prosecution to determine whether the trial court could
have found that the essential elements of the crime were proved beyond a reasonable doubt.”
People v Sherman-Huffman, 241 Mich App 264, 265; 615 NW2d 776 (2000). “Circumstantial
evidence and reasonable inferences therefrom may be sufficient to prove all the elements of an
offense beyond a reasonable doubt.” People v Schumacher, 276 Mich App 165, 167; 740 NW2d
534 (2007). This Court “must defer to the fact-finder by drawing all reasonable inferences and
resolving credibility conflicts in support of the . . . verdict.” Id.

        We review a trial court’s findings of fact for clear error. See MCR 2.613(C); People v
Pennington, 323 Mich App 452, 464; 917 NW2d 720 (2018). A trial court’s findings of fact are
clearly erroneous if we are “left with a definite and firm conviction that the trial court made a
mistake.” People v Reese, 491 Mich 127, 139; 815 NW2d 85 (2012) (quotation marks and citation
omitted).




1
  Defendant was originally charged with two counts of felonious assault with intent to commit
murder under MCL 750.82, one count of firearm discharge in or at a building under MCL
750.234b, and three counts of felony firearm under MCL 750.227b (two regarding the felonious
assault and one regarding the discharge of a firearm at a building). Defendant was acquitted of the
two felonious assault charges and the two accompanying felony firearm charges.


                                               -2-
                                          III. ANALYSIS

         Defendant argues that there was insufficient evidence to establish that she was the person
that fired a gun at Catrena’s house. We disagree.

        Defendant does not dispute that a shooting occurred on the morning of September 22, 2018.
She simply claims that the prosecution failed to introduce evidence that could prove that she was
the perpetrator of the offense. Identity is an element of every offense. People v Yost, 278 Mich
App 341, 356; 749 NW2d 753 (2008). A witness’s positive identification can be sufficient to
support a conviction. People v Davis, 241 Mich App 697, 700; 617 NW2d 381 (2000). It is the
trier of fact’s role to resolve the credibility of identification testimony and this Court will not
resolve it anew. Id.

         At trial, Catrena and Raven unequivocally identified defendant as the shooter. Catrena
testified that, during the one to two seconds that the vehicle was in front of her home, she saw
defendant’s face and saw defendant fire a handgun from the passenger window. Raven testified
that she saw the shooter’s face long enough to identify defendant as the shooter. And both women
identified the involved vehicle as a similar color and model as defendant’s vehicle. They both also
identified defendant as the shooter from a photograph presented by the investigating officer.
Catrena and Raven’s testimony, if believed, was sufficient to establish defendant’s identity as the
shooter beyond a reasonable doubt. Davis, 241 Mich App at 700.

        Defendant essentially argues that Catrena and Raven’s identification testimony was not
reliable. Defendant emphasizes factors such as vision obstructions, inconsistencies in descriptions
of the shooter’s hairstyle, presumptions based on the vehicle involved, and her own self-serving
testimony denying that she has ever met Catrena and denying any involvement in the shooting.
Defendant’s challenges are related to the credibility of the victims’ testimony, which is a matter of
weight, not sufficiency. See People v Scotts, 80 Mich App 1, 9; 263 NW2d 272 (1977). The trial
court, sitting as the trier of fact, determined that the testimony of both victims was credible. We
“will not interfere with the [trier of fact’s] determinations regarding the weight of the evidence and
the credibility of the witnesses.” Unger, 278 Mich App at 222. Applying these standards, there
was sufficient evidence to enable the trial court to find beyond a reasonable doubt that defendant
was the shooter. We will not disturb that determination.

                                        IV. CONCLUSION

        Defendant has failed to establish that the trial court’s findings made in support of the
verdict were clearly erroneous or that there was insufficient evidence supporting that verdict. We
affirm defendant’s convictions.



                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Jane E. Markey
                                                              /s/ Sima G. Patel




                                                 -3-